Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 20160065390.

Regarding claims 1-4, Kim teaches a method of operating a user equipment in a radio access network, wherein the method comprises:
receiving channel state information reference signaling, CSI-RS, in a CSI-RS pattern (fig. 5, 6, The channel measurement information may include RS configuration pattern, [0081, 0094]);
wherein the CSI-RS pattern represents a distribution of subcarriers for carrying CSI-RS over a range of numbered subcarriers, and wherein the CSI-RS pattern comprises a first subpattern and a second subpattern;
wherein the CSI-RS pattern is based on received first configuration information and received second configuration information; and
wherein the first configuration information indicates the first subpattern of subcarriers starting at a first starting subcarrier with even number, and the second configuration information indicates the second subpattern starting at a second starting subcarrier with an odd number (For ease of description, the filter associated with even subcarriers is referred to as filter A (or first filter), and the filter associated with odd subcarriers is referred to as filter B (or second filter), [0071, 0073, 0074, 0090]).

Regarding claims 5, 16, a subcarrier corresponding to a reference subcarrier separates the first subpattern from the second subpattern in frequency space (fig. 3,  signals may be sent and received through two different filters satisfying orthogonality in the time domain and in the frequency domain by dividing M subcarriers into even subcarriers and odd subcarriers, [0073]). 

Regarding claims 6, 17, the distribution of subcarriers pertains to one symbol time interval (fig. 3).

Regarding claims 9, 20, the first starting subcarrier and/or the second starting subcarrier are based on a reference subcarrier ([0071, 0073, 0074, 0090]).

Regarding claim 12, The channel measurement information may be transmitted via a downlink control channel or downlink data channel such as physical broadcast channel (PBCH, for master information block (MIB)) or physical downlink shared channel (PDSCH, for system information block (SIB)) or via radio resource control (RRC) messages, [0081]).

Regarding claim 13, measurements based on the CSI-RS are triggered utilising control information signaling, in particular Downlink Control Information signaling, (The channel measurement 
information may include information regarding the number of antenna ports, RS configuration pattern, RS subframe and period thereof, and RS subframe offset needed for channel measurement using cell or UE-specific RSs, [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Although Kim is silent on the first configuration information and the second configuration information are in the same message, placing multiple configuration information in a single message would have been obvious in order to conserve system resources. 

Allowable Subject Matter
Claims 7, 8, 11, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476